DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-14 are pending and are currently under examination.  

Information Disclosure Statement
	The information disclosure statement filed on 4/16/2021 has been considered.  A signed copy is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rendered indefinite by the phrase “protecting a subject for exercise”.  This appears to be an intended use statement.  The method steps do not require exercise.  Therefore, it is not clear if exercise is required to be part of the method.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Brain Research 1631:1-12, 2016).
The claims are drawn to methods of protecting a subject for exercise comprising administering a composition comprising an effective amount of Lactobacillus plantarum PS128 and a carrier to the subject.
It is noted that, as set forth in the rejection under 35 USC 112b set forth above, it is not clear if exercise is a required part of the method for claims 1-5, 10, and 13-15.  
Liu et al disclose a method where an oral pharmaceutical composition containing 109 CFU of Lactobacillus plantarum PS128 and saline was administered to mice (see section 4.1 and 4.4).  The mice were subjected to exercise in the form of a forced swim test and an open field test (see sections 436 and 4.8).  If the methods work as applicant claims, the outcome of administration will be the same whether one recognizes said outcome or not.  Administration of the same composition to the claimed population would necessarily result in the same effects.  Therefore, the reduced damage, fatigue, inflammation, injury, and oxidation stress recited in the claims would necessarily occur.  The increased strength, physical capacity, endurance, recovery, and physical performance would also necessarily occur.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645